Citation Nr: 0915655	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  04-06 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent 
for paravertebral myositis with intervertebral disc syndrome 
(IVDS) of the lumbar spine, prior to June 19, 2007.  

2.  Entitlement to a disability rating higher than 40 percent 
for paravertebral myositis with IVDS of the lumbar spine, 
since June 19, 2007.  

3.  Entitlement to a separate rating for radiculopathy of the 
right lower extremity associated with the lumbar spine 
disability.

4.  Entitlement to a separate rating for radiculopathy of the 
left lower extremity associated with the lumbar spine 
disability.


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The Veteran had active military service from June 1981 to 
January 1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

The Board notes that the Veteran was scheduled for a personal 
hearing at the RO in April 2004.  However, he failed to 
appear to that hearing.  In addition, the Veteran 
subsequently requested a hearing before A Veterans Law Judge 
at the RO (Travel Board hearing), but he cancelled that 
request in a March 2008 statement.  Therefore, his hearing 
requests are considered withdrawn.  See 38 C.F.R. § 20.704(e) 
(2008).  


FINDINGS OF FACT

1.  Prior to June 19, 2007, under the September 2002 
criteria, the Veteran's lumbar spine disability to include 
IVDS exhibits "severe" limitation of flexion to 30 degrees 
or less when considering the impact of functional loss.  
However, under both the September 2002 and September 2003 
criteria, it did not exhibit incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months, vertebral fracture requiring a neck brace, or 
favorable or unfavorable ankylosis.  

2.  Since June 19, 2007, under both the September 2002 and 
September 2003 criteria, the Veteran's lumbar spine 
disability to include IVDS did not exhibit incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, vertebral fracture requiring a neck 
brace, or favorable or unfavorable ankylosis.  


3.  The Veteran has bilateral radiculopathy to a 
noncompensable degree (zero percent disabling) in the left 
and right lower extremities, associated with his service-
connected lumbar spine disorder.  


CONCLUSIONS OF LAW

1.  Prior to June 19, 2007, the criteria are met for a higher 
40 percent disability rating, but no greater, for the 
Veteran's service-connected lumbar spine disability.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292 and 5293 (in effect as of September 23, 
2002); 4.71a, Diagnostic Codes 5237, 5243 (in effect as of 
September 26, 2003).  

2.  Since June 19, 2007, the criteria are not met for a 
disability rating higher than 40 percent for the Veteran's 
service-connected lumbar spine disability.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292 and 5293 (in effect as of September 23, 
2002); 4.71a, Diagnostic Codes 5237, 5243 (in effect as of 
September 26, 2003).  

3.  The criteria are met for a separate initial disability 
rating of zero percent, but no greater, for radiculopathy of 
the right lower extremity associated with the Veteran's 
service-connected lumbar spine disorder.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.7, 4.21, 4.31, 4.124a, Diagnostic Code 
8520 (2008).  

4.  The criteria are met for a separate initial disability 
rating of zero percent, but no greater, for radiculopathy of 
the left lower extremity associated with the Veteran's 
service-connected lumbar spine disorder.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.7, 4.21, 4.31, 4.124a, Diagnostic Code 
8520 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in August 2003, 
March 2006, and July 2008.  Those letters effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
increased rating claim; (2) informing him about the 
information and evidence the VA would seek to provide; and 
(3) informing him about the information and evidence he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).   

Furthermore, the March 2006 letter from the RO further 
advised the Veteran of the elements of a disability rating 
and an effective date, which are assigned when service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

Finally, with regard to increased rating notice, the July 
2008 VCAA notice letter was compliant with the recent U. S. 
Court of Appeals for Veterans Claims (Court) decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  That is, 
this letter notified the Veteran of both the general and 
specific types of evidence necessary to substantiate a higher 
rating for his lumbar spine disorder, as well as the 
pertinent legal criteria.  Thus, the Veteran has received all 
required notice in this case, such that there is no error in 
the content of VCAA notice.    

With regards to the timing of his VCAA notice, the Board sees 
the RO did not provide the Veteran all necessary VCAA notice 
prior to initially adjudicating his claim in September 2003, 
the preferred sequence.  But in Pelegrini II, the Court 
clarified that in these situations VA does not have to 
vitiate that initial decision and start the whole 
adjudicatory process anew, as if that decision was never 
made.  Rather, VA need only ensure the Veteran receives (or 
since has received) content-complying VCAA notice, followed 
by readjudication of his claim, such that the intended 
purpose of the notice is not frustrated and he is still 
provided proper due process.  In other words, he must be 
given an opportunity to participate effectively in the 
processing of his claim.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) recently held 
that a statement of the case (SOC) or supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, VA cured the timing notice defect by issuing all 
additional VCAA notice letters prior to readjudicating the 
case by way of the August 2008 SSOC.  Therefore, because VA 
cured the timing error and because the claimant did not 
challenge the sufficiency of the notice, the Board has not 
erred in finding that VA complied with its duty to notify.  
In essence, the timing defect in the notice has been 
rectified, such that there is no prejudicial error in the 
timing of VCAA notice.   

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs) and VA outpatient 
treatment records.  The RO also afforded the Veteran several 
VA examinations to rate the current severity of his lumbar 
spine disability.  The Veteran has submitted private medical 
evidence and several written personal statements.  He failed 
to appear to one hearing scheduled for him, and cancelled the 
other.  He has never stated that any additional evidence 
remains outstanding.  Therefore, the Board is satisfied that 
all relevant evidence identified by the Veteran has been 
secured, and that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  



Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  The basis of disability evaluations 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  38 
C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

The lumbar spine claim at issue arises from a claim for an 
increased rating received in July 2003.  As a result, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the 
Court recently held VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  That is to say, the Board must consider 
whether there have been times when the disability has been 
more severe than at others.  The relevant temporal focus for 
adjudicating the level of disability of an increased rating 
claim is from the time period one year before the claim was 
filed (in this case, July 2002) until VA makes a final 
decision on the claim.  See Hart, supra.  See also 
38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2007).  

Here, the RO has already partially "staged" the rating as 
of June 19, 2007.  Specifically, prior to June 19, 2007, the 
Veteran's service-connected lumbar spine disability is rated 
as 10 percent disabling.  Since June 19, 2007, the date of a 
VA examination, this disability is rated as 40 percent 
disabling.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the Veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

Analysis - Higher Rating Beyond 10 Percent Prior to June 19, 
2007

Prior to June 19, 2007, the Veteran's service-connected 
lumbar spine disability is rated as 10 percent disabling.  
Since June 19, 2007, this disability is rated as 40 percent 
disabling.  The Veteran seeks a higher rating for both time 
periods.  

The VA has evaluated the Veteran's lumbar spine disorder 
under multiple diagnostic codes.  He was originally service 
connected for lumbar paravertebral myositis under Diagnostic 
Code 5292 (under both the pre-September 2002 criteria and 
September 2002 amendments).  Subsequently, he was rated for 
lumbosacral strain under Diagnostic Code 5237 (September 2003 
amendments).  

Furthermore, degenerative disc disease (DDD), disc 
protrusion, and bulging lumbar discs have also been related 
to his service-connected condition.  See private 
electromyography (EMG) and magnetic resonance imaging (MRI) 
studies dated in March and April of 2003.  Although it is not 
entirely clear whether IVDS is related to his service-
connected condition, both the RO and VA examiners of record 
have at least considered incapacitating episodes due to his 
diagnosed DDD.  Thus, the Board will also consider rating 
IVDS under Diagnostic Code 5293 (September 2002 amendments) 
and under Diagnostic Code 5243 (September 2003 amendments).  
Ultimately, the Board will evaluate the disability under the 
Diagnostic Code that will provide the most favorable rating 
under either the 2002 or 2003 amendments to the rating 
criteria.

In July 2003, the Veteran filed the increased rating claim on 
appeal.  Significantly, the criteria for spine disorders were 
amended in September 2002 and again in September 2003.  See 
67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002); 68 Fed. 
Reg. 51,454 (Aug. 27, 2003).  Consequently, in this case, the 
Board will only consider the September 2002 and September 
2003 amendments, without consideration of the regulations 
prior to September 2002.     
       
In this regard, if a law or regulation changes during the 
course of a claim or an appeal, the version more favorable to 
the Veteran will apply, to the extent permitted by any stated 
effective date in the amendment in question.  38 U.S.C.A. § 
5110(g); VAOPGCPREC 3- 2000.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  The amendments 
above have established the effective dates without a 
provision for retroactive application.  Thus, the September 
2002 amendments may only be applied after September 2002; 
likewise, the September 2003 amendments may only be applied 
after September 2003.  

The 2002 amendments allow for intervertebral disc syndrome to 
be evaluated based on incapacitating episodes or based on 
chronic orthopedic and neurologic manifestations combined.  
The 2003 amendments renumber the diagnostic codes and create 
a general rating formula for rating diseases and injuries of 
the spine, based largely on limitation or loss of motion, as 
well as other symptoms.     

The Board sees the RO addressed both the 2002 and 2003 
amendments in its SOC and SSOCs.  Therefore, the Board may 
also consider these amendments without first determining 
whether doing so will be prejudicial to the Veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  

According to the September 2002 regulations, under Diagnostic 
Code 5292, severe limitation of motion of the lumbar spine 
warrants a 40 percent evaluation, moderate limitation of 
motion a 20 percent evaluation, and slight limitation of 
motion a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (in effect prior to September 26, 2003).   

The Board notes that the Rating Schedule applied in September 
2002 does not define a normal range of motion for the lumbar 
spine.  However, current regulations do establish normal 
ranges of motion for the thoracolumbar spine.  See 38 C.F.R. 
§ 4.71a, Plate V.  The supplementary information associated 
with the amended regulations state that the ranges of motion 
were based on medical guidelines in existence since 1984.  
See 67 Fed. Reg. 56,509 (Sept. 4, 2002).  Therefore, the 
Board will apply the most recent September 2003 guidelines 
for ranges of motion of the spine to the old criteria.

Under the September 2002 regulations, Diagnostic Code 5289, 
ankylosis of the lumbar spine, provides a 50 percent 
evaluation if ankylosis of the lumbar spine is unfavorable 
and a 40 percent evaluation if favorable. 

Under the September 2002 regulations, Diagnostic Code 5286, 
complete bony fixation (ankylosis) of the spine, allows 
either a 60 or 100 percent rating, depending on severity and 
whether ankylosis was favorable or unfavorable.

Under the September 2002 regulations, Diagnostic Code 5295, 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  Lumbosacral strain with muscle spasm on extreme 
forward bending and loss of lateral spine motion, 
unilaterally, in the standing position, warrants a 20 percent 
evaluation.  With characteristic pain on motion, a 10 percent 
evaluation is warranted and with slight subjective symptoms 
only, a noncompensable (i.e., 0 percent) evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (in 
effect prior to September 26, 2003).    

Under the September 2002 amendments, the regulations 
regarding IVDS were revised.  Under the revised regulations, 
IVDS (preoperatively or postoperatively) is evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 (the 
combined rating table) separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  These regulations were in 
effect from September 23, 2002 to September 26, 2003.    

The criteria for evaluating incapacitating episodes of IVDS 
under the September 2002 and September 2003 revisions are 
essentially the same, except that the diagnostic code for 
IVDS was changed from 5293 to 5243.  Thus, for clarity's 
sake, the Board will only refer to IVDS under the 
regulations after September 2003.  

Under the September 2003 amendments, the Veteran's IVDS 
(preoperatively or postoperatively) is evaluated under the 
General Rating Formula for Diseases and Injuries of the 
Spine, or under the Formula for Rating IVDS Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  

According to the Formula for Rating IVDS Based on 
Incapacitating Episodes:

A 10% rating requires evidence of incapacitating 
episodes having a total duration of at least 1 week 
but less than 2 weeks during the past 12 months.  

A 20% rating requires evidence of incapacitating 
episodes having a total duration of at least 
2 weeks but less than 4 weeks during the past 
12 months.  

A 40% rating requires evidence of incapacitating 
episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 
12 months.  

A 60% rating requires evidence of incapacitating 
episodes having a total duration of at least 
6 weeks during the past 12 months.  

Note 1:  For purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a 
physician.  

Note 2:  If intervertebral disc syndrome is present 
in more than one spinal segment, provided that the 
effects in each spinal segment are clearly 
distinct, each segment will be evaluated on the 
basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of 
the Spine, whichever method results in a higher 
evaluation for that segment.  

38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect after 
September 26, 2003).  

Under the September 2003 amendments, IVDS may also be rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine:

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:  

A 10% evaluation will be assigned for forward 
flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent of 
more of height.  

A 20% rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

A 30% evaluation is assigned for forward flexion of 
the cervical spine to 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  

           A 40% rating requires evidence of unfavorable 
ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

A 50% evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar 
spine.  

A 100% rating requires evidence of unfavorable 
ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation 
purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and 
right lateral rotation is zero to 30 degrees.  The 
combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for 
each component of spinal motion provided in this 
note are the maximum that can be used for 
calculation of the combined range of motion.  

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more 
of the following: difficulty walking because of a 
limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect 
after September 26, 2003).  

The Board now turns to its analysis of the evidence of 
record.  The Board is partially granting the Veteran's claim.  

Prior to June 19, 2007, the evidence of record is supportive 
of a higher 40 percent rating for the Veteran's lumbar spine 
disability.  38 C.F.R. § 4.7.  This 40 percent rating is 
effective under the earlier Diagnostic Code 5292.  
Specifically, the September 2003 VA medical examiner noted 
limitation of lumbar flexion to 40 degrees, with painful 
motion at the last degree.  A higher 40 percent rating under 
the 2002 amendments would require "severe" limitation of 
lumbar flexion to 30 degrees, which is not specifically 
shown.  However, when considering functional loss on 
repetitive use, the September 2003 VA examiner noted painful 
motion on all movements of the lumbar spine.  Most 
importantly, the examiner assessed the Veteran was 
additionally limited by pain, fatigue, weakness, and lack of 
endurance following repetitive use.  The Veteran cited six 
acute flare-ups during the year at work, causing absences 
from his job.  The April 2003 magnetic resonance imaging 
(MRI) report indicated worsening performance at his mail 
carrier job.  The July 2003 examiner reported tenderness of 
the lumbar spine, the need for a lumbar brace, difficulty 
sitting, standing, or walking for periods of time, and 
difficulty bathing and dressing.  VA treatment records dated 
from 2003 to 2007 also show treatment and physical therapy 
for lumbar spine pain.  Overall, the Board finds the 
Veteran's lumbar spine disability was just as severe in 2003 
as it was in 2007 when the RO assigned a higher rating.  
Therefore, prior to June 19, 2007, due to his significant 
functional loss, the Veteran is entitled to a higher 40 
percent rating for his lumbar spine disability under the 
September 2002 version of Diagnostic Code 5292.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.    

However, prior to June 19, 2007, the Board finds no basis to 
award a disability rating greater than 40 percent for the 
Veteran's lumbar spine disability under any version of the 
rating criteria.  38 C.F.R. § 4.7.  That is, under the 
September 2002 regulations neither VA treatment records, nor 
the September 2003 VA examination, nor private medical 
records, reveal vertebral fracture requiring a neck brace 
(Diagnostic Code 5285) or favorable or unfavorable ankylosis 
of the lumbar spine (Diagnostic Codes 5286 and 5289).  
Therefore, these diagnostic codes will not be applied.  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic 
code should be upheld if it is supported by explanation and 
evidence).  Although the evidence of record demonstrates 
limitation of motion of the lumbar spine (Diagnostic Code 
5292) and residuals of a lumbosacral strain (Diagnostic Code 
5295), the Veteran is already in receipt of the maximum 40 
percent rating available under these diagnostic codes.  When, 
as here, a disability is assigned the maximum rating for loss 
of range of motion, application of the factors for functional 
loss is not required.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  

Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure.  See, e.g., Dinsay 
v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 
Vet. App. 259 (1992) [citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)].  Because the Veteran was able to move his lumbar 
spine - although not with normal range of motion, by 
definition, his lumbar spine is not immobile.  Absent any 
evidence of ankylosis, a rating beyond 40 percent is not 
warranted under the September 2002 amendments.

Similarly, under the September 2003 regulations, as to 
orthopedic manifestations of the Veteran's low back 
disability, there is no evidence of record prior to June 19, 
2007 showing unfavorable ankylosis of the entire spine 
warranting a higher 100 percent evaluation, or unfavorable 
ankylosis of the entire thoracolumbar spine warranting a 
higher 50 percent evaluation.  Again, there is no mention of 
ankylosis at all in the evidence of record.  In fact, the 
September 2003 examiner specifically found no ankylosis.  

Finally, under both the September 2002 and 2003 regulations, 
as to incapacitating episodes, the September 2003 examiner 
noted bedrest certified by a private physician for 
"several" weeks duration.  However, prior to June 19, 2007, 
neither the September 2003 VA examination, nor VA treatments 
records from 2003 to 2007, nor private treatment records 
reflect incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  There is no 
specific evidence of 6 weeks of bedrest prescribed by any 
physician.  Therefore, the evidence does not support a higher 
60 percent rating under Diagnostic Codes 5293 or 5243 for 
incapacitating episodes.  

In summary, prior to prior to June 19, 2007, the Board finds 
that the evidence supports a higher 40 percent disability 
rating, but no greater, for the Veteran's lumbar spine 
disability under the prior 2002 amendments to the rating 
criteria.  38 C.F.R. § 4.3.  This 40 percent rating is 
effective throughout the entire appeal period prior to June 
19, 2007.  

Analysis - Higher Rating Beyond 40 Percent Since June 19, 
2007

In addition, from June 19, 2007 onwards, the Veteran does not 
satisfy the requirements for a rating beyond 40 percent.  
38 C.F.R. § 4.7

That is, under the September 2002 amendments, the June 2007 
VA examination did not reveal vertebral fracture requiring a 
neck brace (Diagnostic Code 5285) or favorable or unfavorable 
ankylosis of the lumbar spine (Diagnostic Codes 5286 and 
5289).  Although the evidence of record demonstrates 
limitation of motion of the lumbar spine to 30 degrees 
flexion with consideration of pain (Diagnostic Code 5292), 
the Veteran is already in receipt of the maximum 40 percent 
rating available under this diagnostic code, and thus cannot 
receive a higher rating.  Similarly, under the September 2003 
regulations, as to orthopedic manifestations of the Veteran's 
low back disability, only ankylosis could entitle the Veteran 
to a higher rating, and his low back disability simply does 
not demonstrate ankylosis.  With regard to functional loss, 
muscle spasm and pain were noted upon all ranges of motion, 
and he was not able to repeat his range of motions due to his 
pain.  But he is still independent in his activities of daily 
living.  He is still able to work as a postal carrier, albeit 
with accommodations made by his employer.  In short, his 
level of functional loss, although significant, simply does 
not cause anything remotely similar to ankylosis.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-207.  

Finally, under both the September 2002 and 2003 regulations, 
as to incapacitating episodes, the Veteran denied 
incapacitating episodes to the June 2007 VA examiner.  There 
is no specific evidence of 6 weeks of bedrest prescribed by 
any physician.  Therefore, the evidence does not support a 
higher 60 percent rating under Diagnostic Codes 5293 or 5243 
for incapacitating episodes.  

In summary, from June 19, 2007 onwards, the Board finds that 
the preponderance of the evidence is against a disability 
rating higher than 40 percent, under any applicable version 
of the rating criteria, for the Veteran's lumbosacral strain 
disability.  38 C.F.R. § 4.3.  

Analysis - Separate Ratings for Bilateral Lower Extremity 
Radiculopathy

The Veteran's lumbar nerve root has also been compromised by 
his lumbar spine disorder.  Radiculopathy was also noted.  
See private neurological studies dated in March and April of 
2003.  Despite this evidence, the RO did not assign a 
separate rating for any right or left leg radiculopathy, 
which the Veteran has also reported to the September 2003 and 
June 2007 VA examiners.  However, the Board will do so in 
this case.  

Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is only sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a.    

Under Diagnostic Code 8520, mild incomplete paralysis of the 
sciatic nerve, and therefore also neuritis and neuralgia of 
that nerve, warrants a 10 percent rating; moderate incomplete 
paralysis warrants a 20 percent rating; moderately severe 
incomplete paralysis warrants a higher 40 percent rating; and 
severe incomplete paralysis of the sciatic nerve with marked 
muscular atrophy warrants a 60 percent rating.  With complete 
paralysis of the sciatic nerve, which warrants an 80 percent 
rating, the foot dangles and drops, there is no active 
movement possible of muscles below the knee, and flexion of 
the knee is weakened or (very rarely) lost.  Id. 

The words "slight," "mild," "moderate" and "severe" as 
used in the various diagnostic codes are not defined in the 
VA Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use 
of terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.  

As noted above, there is some evidence suggestive of 
radiculopathy of the sciatic nerve warranting a 
noncompensable (zero percent disabling) rating for both the 
right and left lower extremities (his legs).  38 C.F.R. 
§ 4.7.  The Veteran is already service connected at 10 
percent respectively for separate disorders of tarsal 
syndrome of the right and left feet.  But upon objective 
neurological testing to the right and left legs, the 
September 2003 and June 2007 VA examiners only found 
diminished pinprick to both legs with a positive straight leg 
raise.  There was no objective evidence of pain, tingling, 
weakness, diminished reflexes, bowel or bladder impairment, 
muscle atrophy, organic changes, footdrop, or paralysis.  In 
fact, VA treatment records dated in May 2004, September 2005, 
and February 2006 documented no neurological or gross or 
motor or sensory deficit upon examination.  Thus, the 
objective medical evidence shows his radiculopathy to be more 
intermittent in nature.  While the Veteran does demonstrate 
intermittent radiculopathy, his symptoms do not approximate 
incomplete paralysis of the sciatic nerve that is mild in 
degree.  Therefore, a higher compensable rating is not in 
order.  

Resolving all reasonable doubt in the Veteran's favor, the 
evidence as a whole nonetheless supports assigning separate 
zero percent ratings, but no higher, for right and left lower 
extremity radiculopathy associated with his service-connected 
lumbar spine disorder.  38 C.F.R. § 4.3.  In this regard, the 
Board emphasizes that where the Rating Schedule does not 
provide a zero percent rating, a zero percent rating shall be 
assigned if the requirements for a compensable rating are not 
met.  See 38 C.F.R. § 4.31.  


Hart Consideration

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has also considered whether 
further staged ratings are appropriate.  Since, however, the 
Veteran's low back and radicular symptoms have remained 
constant throughout the appeal at 40 and 0 percent, 
respectively, further staged ratings are unjustifiable.  

Extra-Schedular Consideration

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  
Initially, since the rating criteria reasonably describe the 
claimant's disability level and symptomatology, the Veteran's 
disability picture is contemplated by the Rating Schedule, 
such that the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Peake, 22 
Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  In any 
event, the Board finds no evidence that the Veteran's low 
back disability markedly interferes with his ability to work, 
meaning above and beyond that contemplated by his separate 
schedular ratings.  The Veteran is still able to work as a 
postal carrier with accommodations, missing work only six 
times a year due to low back flare-ups.  See September 2003 
VA examination.  Generally, the degrees of disability 
specified in the Rating Schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1; 
VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 
337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Finally, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations due 
solely to his service-connected low back disability, to 
suggest he is not adequately compensated for his disability 
by the regular Rating Schedule.  VAOPGCPREC 6-96.  His 
evaluation and treatment for his service-connected low back 
disability has been primarily on an outpatient basis.  


ORDER

Prior to June 19, 2007, a higher 40 percent disability rating 
for paravertebral myositis with IVDS of the lumbar spine is 
granted, subject to the laws and regulations governing the 
payment of VA compensation.

Since June 19, 2007, a disability rating higher than 40 
percent for paravertebral myositis with IVDS of the lumbar 
spine is denied.  

An initial noncompensable (0 percent) disability rating for 
radiculopathy of the right lower extremity associated with 
the lumbar spine disability is granted, subject to the laws 
and regulations governing the payment of VA compensation.

An initial noncompensable (0 percent) disability rating for 
radiculopathy of the left lower extremity associated with the 
lumbar spine disability is granted, subject to the laws and 
regulations governing the payment of VA compensation.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


